DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of June 29, 2021. The rejections are stated below. Claims 1-21 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 102 have been but are moot in view of new grounds of rejection. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “Claims 1-21 were rejected under 35 U.S.C. $101 as allegedly being directed to non-statutory subject matter. In particular, the instant action asserts that the claimed invention is directed to an abstract idea of effectuating a trade without significantly more, which is asserted to fall under the category of "Certain Methods of Organizing Human Activity (commercial or legal interactions including business relations)." See, instant action, pages 2-3. Without conceding the assertions of the instant action, in the interest of accelerating prosecution, independent claims 1, 8, and 15 have been amended. Representative amended independent claim 1 is reproduced below for convenience.”.  





Intended Use
3.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “enabling a user to allocate assets between a first user account defined within the first local balance datastore for effectuating trades on the first trading platform and at least a second user account defined within the at least a second local balance datastore for effectuating trades on the second trading platform”. The limitation of “for effectuating trades on the first trading platform and at least a second user account defined within the at least a second local balance datastore for effectuating trades on the second trading platform” is intended use and not given patentable weight. 
	Claim 1 recites “matching the one or more unmatched orders to execute one or more trades”. The limitation of “to execute one or more trades” is intended use and not given patentable weight. 

Claim 1 recites “enabling a user to allocate assets between a first user account defined within the first local balance datastore for effectuating trades on the first trading platform and at least a second user account defined within the at least a second local balance datastore for effectuating trades on the second trading platform”.  The word “enabling” makes the limitation optional.  In a method claim, the rest of the limitation doesn't differentiate the claim from the prior art.

	

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of effectuating a trade without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a ……… method, executed on a………….a ….. method comprising:

maintaining a first ……. …… concerning a first …. ……;
maintaining at least a second ….. …… concerning at least the second ….. …..; 
enabling a user to allocate assets between a first user account defined within the first …….…….….  for effectuating trades on the first ….. ……. and at least a second user account defined within the at least a second …… …… for effectuating trades on the second ….. ……; matching the one or more unmatched orders to execute one or more trades
of the bearer financial assets between a first market participant and a second market participant, wherein matching the one or more unmatched orders defines a batch of matched orders; and
effectuating a …… …… in response to effectuating the first ….. and the second …... wherein the ….. ….. settles one
or more trading accounts within one or more of a first … (….)
and a second ….. (….), clears the one or more trades, collects
and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched
orders including:
performing a netting operation to determine a net asset amount for
each of the plurality of parties, and transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties. These limitations describe an abstract idea of effectuating a trade and Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a first local balance datastore concerning a first trading platform and a second local balance datastore concerning at least  a second trading platform are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical (Step 2B: NO).
The limitations of claim 2-3, 4, 6-7 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 3, 5, further defines the abstract idea.
Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1-20, the Applicant recites a computer readable medium.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.   It’s not clear whether Applicant is claiming the non-transitory computer readable medium, or claiming the computer program.  If Applicant’s claim is directed to a non transitory computer readable medium, then the claim needs to be amended to positively recite the non transitory computer readable medium.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
6.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

7.	Claims 1, 8, and 15 each recite “effectuating a first trading platform and a second trading platform…” However, the specification does not provide details on what the limitation, comprises. In other words, steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 

8.	Claims 1, 8, and 15 each recite “effectuating a clearing platform in response to effectuating the first trading platform and the second trading platform…” However, the specification does not provide details on what the limitation, comprises. In other words, steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 2-7, 9-14, and 16-21 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I).



 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	
Means-Plus-Function
10.	Claims 1, 8, and 15 each recite:
“the clearing platform is configured to effectuate clearing the batch of matched orders…”.
	
11.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skala et al. [US Patent No. 10,354,325 B1] in view of Wilkins et al. [US Pub No. 2016/0350749 A1].


14.	Regarding claims 1, 8, and 15, Skala discloses a computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising:

maintaining a first local balance datastore concerning the first trading platform (Col 25 lines 25-30);
maintaining at least a second local balance datastore concerning at least the second trading platform (Col. 8 lines 12-26); and
enabling a user to allocate assets between a first user account defined within the first local balance datastore for effectuating trades on the first trading platform and at 
Skala does not disclose however Wilkins teaches effectuating a first trading platform and a second trading platform (0017).
Skala does not disclose however Wilkins teaches receiving one or more unmatched orders for bearer financial assets concerning a plurality of parties on one or more of the first trading platform and the second trading platform (0029);
Skala does not disclose however Wilkins teaches matching the one or more unmatched orders to execute one or more trades of the bearer financial assets between a first market participant and a second market participant, wherein matching the one or more unmatched orders defines a batch of matched orders (0029);
Skala does not disclose however Wilkins teaches effectuating a clearing platform in response to effectuating the first trading platform and the second trading platform, wherein the clearing platform settles one or more trading accounts within one or more of a first Value Unit Repository (VUR)and a second Value Unit Repository (VUR), clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades (0029), wherein
Skala does not disclose however Wilkins teaches the clearing platform is configured to effectuate clearing the batch of matched orders including:
performing a netting operation to determine a net asset amount for each of the plurality of parties (0029), and

At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Skala to include the teachings of Wilkins.  The rationale to combine the teachings would be in obscuring intent in transactions using distributed and cryptographic ("crypto") techniques. 


15.	Regarding claims 2, 9, and 16, Skala discloses wherein the first local balance datastore is maintained with balance information received from the first Value Unit Repository (VUR) (Col. 53 lines 29-35).

16.	Regarding claims 3, 10, and 17, Skala discloses wherein the Value Unit Repository (VUR) includes one or more of:
a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer (Col. 53 lines 29-35).

17.	Regarding claims 4, 11, and 18, Skala discloses wherein the at least a second local balance datastore is maintained with balance information received from the second Value Unit Repository (VUR) (Col. 53 lines 29-35).

18.	Regarding claims 5, 12, and 19, Skala discloses wherein the second Value Unit Repository (VUR) includes one or more of:


19.	Regarding claims 6, 13, and 20, Skala discloses wherein one or more of the first trading platform and the second trading platform includes one or more of:
an Electronic Communications Network (ECN); and an Over-The-Counter (OTC) platform (Col. 9 lines 5-12).

20.	Regarding claims 7, 14, and 21, Skala discloses wherein enabling a user to allocate assets between a first user account defined within the first local balance datastore and at least a second user account defined within the at least a second local balance datastore includes one or more of:
enabling the user to move assets into / out of the first user account defined within the first local balance datastore (Col. 8 lines 1-12, Col. 25 lines 25-30);
enabling the user to move assets into / out of the at least a second user account defined within the at least a second local balance datastore (Col. 8 lines 12-26); and
enabling the user to move assets between the first user account defined within the first local balance datastore and the at least a second user account defined within the at least a second local balance datastore (Col. 8 lines 26-54).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698